Citation Nr: 1205560	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinomas at multiple sites, including the back, right hand, right jaw, and bilateral legs.

2.  Entitlement to service connection for a skin disorder, to include keratoacanthoma or multiple keratoses.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, with subsequent service in the National Guard through December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a claim for benefits.  The Board has reviewed the contents of the paperless file, which includes rating decisions, notices, and VA treatment records.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the claimed skin disorders, VA treatment records reflect that the Veteran had cancerous lesions removed in 2007 and 2008, but such records are not in the claims file.  Further, the February 2009 private psychological evaluation report summarizes private records concerning such lesions, as the Veteran had brought those records for review during that evaluation.  The psychological report references treatment at the Stuart, Florida VA clinic and the West Palm Beach VA Medical Center (MC), as well as records from Dermpath Diagnostics.  The Veteran also indicated that he received primary care from Dr. G of Stuart, Florida 10 years prior to the psychological evaluation, or in approximately 1999.  No such records have not been associated with the claims file.  

The psychological provider noted that the private dermatopathology reports included a diagnosis of keratoacanthoma, as a specific kind of squamous cell carcinoma.  Additionally, this provider's summary of the private records and currently available VA treatment records indicate that the Veteran was diagnosed with multiple keratoses, and that some of these lesions are pre-cancerous.  The Veteran appears to be claiming service connection for all of these skin disorders and, therefore, the issues on appeal are recharacterized as stated on the first page of this remand.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).

The Veteran contends that his skin disorders are due to exposure to herbicides (Agent Orange) during his verified service in Vietnam.  Alternatively, he believes that the skin disorders were caused by exposure to jet fuel and engine cleaning solvents, specifically methyl ethyl ketone (MEK), through his duties as a helicopter repairman during service.  Although there is no affirmative evidence of exposure to such chemicals or solvents during service, the Veteran's service personnel records demonstrate that he was a helicopter repairman and also had 40 hours of combat flight time.  As such, it appears that he may have been exposed to such chemicals and solvents coincident with his duties.  Although VA treatment records repeatedly reference sun damage and smoking with respect to the skin conditions, there is no reference to the Veteran's claims of exposure during service.  The Veteran has not yet been afforded a VA examination concerning his claimed skin disorders.

Based on the foregoing, the Board finds that the case must be remanded for attempts to obtain any outstanding VA or private records concerning the Veteran's claimed skin disorders.  Thereafter, he should be afforded a VA examination to determine the nature and etiology of his claimed skin disorders.

Concerning PTSD, the Veteran was last afforded a VA examination in June 2009, and the only other medical evidence of record is the February 2009 private evaluation.  During the VA examination, the Veteran reported receiving outpatient mental health treatment in 2009, but it is unclear whether this was in addition to the February 2009 private evaluation.  Further, both of these medical professionals indicated that the Veteran would benefit from psychotherapy and psychiatric treatment, and that his prognosis was guarded.  It is unclear if the Veteran sought any further mental health treatment after that time.  Additionally, it has been nearly three years since his last evaluation, and it is possible that his condition has increased in severity.  As such, upon remand, any outstanding mental health treatment records should be obtained, and the Veteran should be afforded a contemporaneous VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since separation from service for any skin disorder, as well as any mental treatment from 2009 forward.  He should complete an authorization (VA Form 21-4142) for each non-VA provider, including but not limited to Dermpath Diagnostics.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from Dermpath Diagnostics, and any VA treatment records (specifically to include mental health record) from the Stuart, Florida VA clinic and the West Palm Beach VAMC dated from 2009 forward.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  After all identified, available treatment records have been associated with the claims file, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current skin disorders, as well as the current severity of his PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current skin disorder, to include squamous cell carcinoma, keratoacanthoma, or keratoses.  

(b)  For any current skin disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of exposure to herbicides, jet fuel, or engine cleaning solvents such as methyl ethyl ketone during service?

(c)  If not, is it at least as likely as not (probability of 50 percent or more) that any current skin disorder was otherwise incurred or aggravated as a result of service?

A complete rationale should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If a requested opinion cannot be offered without resorting to speculation, the examiner so state, and should explain why a non-speculative opinion cannot be offered.  

3.  After all identified, available treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should record and measure all manifestations of the Veteran's PTSD. 

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

